Exhibit 2.1 FOR IMMEDIATE RELEASE NOT FOR RELEASE, PUBLICATION OR DISTRIBUTION, IN WHOLE OR IN PART IN OR INTO THE UNITED STATES OR ANY OTHER JURISDICTION WHERE TO DO SO WOULD CONSTITUTE A VIOLATION OF THE RELEVANT LAWS OF THAT JURISDICTION 30 June 2010 Recommended Increased Cash Offer for Scott Wilson Group plc by Universe Bidco Limited a wholly owned subsidiary of URS Corporation (to be implemented by way of a Scheme of Arrangement under Part 26 of the Companies Act 2006) The boards of directors of Scott Wilson Group plc ("Scott Wilson") and URS Corporation ("URS") are pleased to announce that they have reached agreement on the terms of a recommended increased cash offer (the "Increased Offer") to be made by Universe Bidco Limited, for the entire issued and to be issued share capital of Scott Wilson. It is anticipated that the Increased Offer will be implemented by way of a scheme of arrangement. Under the terms of the Increased Offer, Scheme Shareholders will receive 290 pence in cash for each Scott Wilson Share, valuing the entire issued and to be issued share capital of Scott Wilson at approximately £223 million. An improved loan note alternative (the "Improved Loan Note Alternative") will also be made available, further details of which are set out in paragraph 2 below. The terms of the Increased Offer are otherwise as set out in the announcement by Universe Bidco on 28 June 2010 (the "Original Offer Announcement"). 1. The Increased Offer The Increased Offer is to be made by Universe Bidco Limited ("Universe Bidco"), a wholly owned subsidiary of URS. Details of the terms of the original Offer were set out in the Original Offer Announcement. Terms used but not defined in this announcement shall have the meanings given to them in the Original Offer Announcement. The Increased Offer price of 290 pence per Scott Wilson Share represents a premium of: ▪ approximately 18 per cent. to the unrecommended offer of 245 pence per Scott Wilson Share announced by CH2M Hill Star Holdings Limited on 28 June 2010; ▪ approximately 233 per cent. to the Closing Price of 87.0 pence per Scott Wilson Share on 4June 2010, being the last Business Day before Scott Wilson entered into an offer period as defined by the City Code; ▪ approximately 218 per cent. to the average Closing Price of 91.3 pence per Scott Wilson Share over the three month period ended 4 June 2010; 1 ▪ approximately 208 per cent. to the average Closing Price of 94.1 pence per Scott Wilson Share over the twelve month period ended 4 June 2010; and ▪ approximately 11 per cent. to the Closing Price of 261 pence per Scott Wilson Share on 30 June 2010 being the last Business Day prior to this announcement. In addition, URS notes that the Inducement Fee Letter entered into with Scott Wilson remains in full force and effect and provides URS with certain matching rights, as more fully described in the Original Offer Announcement. Commenting on the Increased Offer, Geoff French, Chairman of Scott Wilson, said: "The board is reaffirming its recommendation of URS's Increased Offer because it believes that it represents a compelling proposition for Scott Wilson's shareholders, customers and employees. "The board of Scott Wilson considers that the Increased Offer, at a price of 290 pence per Scott Wilson Share in cash, provides a compelling opportunity for Scott Wilson Shareholders to realise a significant premium in cash, and reflects the underlying value of Scott Wilson. Commenting on the Increased Offer, Martin Koffel, Chairman and Chief Executive Officer of URS, said: "We are pleased to have reached agreement with the Scott Wilson board on an increased offer for the Company. We continue to believe that the combination of URS and Scott Wilson will create a global business with the financial resources to invest in further growth for the benefit of the enlarged group’s clients and employees." 2. Improved Loan Note Alternative As an alternative to all or some of the cash consideration of 290 pence per Scott Wilson Share and subject to certain terms and conditions as will be set out in the Scheme Document, Scheme Shareholders (other than Restricted Overseas Persons) who validly accept the Increased Offer will be able to elect to receive
